DETAILED ACTION Notice of Pre-AIA  or AlA Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment  dated 9/21/20 including claims 1-20, out of which claims 1-2,5-8, 11-15 and 19-20 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed
The prior art of record as a result of search and IDS documents do not disclose directly or indirectly following limitations:
As recited by claim 1; 
a communication gateway unit (CGU) configured to analyze data related to a vehicle and located at a first location of the vehicle, the CGU including: a communication processor_circuit; a first power_supply; and a first data interface; 10a remote wireless transceiver unit (RWTU) configured to receive the data related to the vehicle and transmit the data related to the vehicle to a remote computing device, the RWTU located at a second location of the vehicle and, the RWTU including: a second data interface directly coupled to the first data interface using two or more data links; 15a power interface coupling the first power supply to the RWTU using two or more power lines; and one or more wireless transceivers coupled to one or more antennas on the vehicle; and one or more storage devices storing instructions that1 when executed by the 20communication processor_circuit, cause the communication processor_circuit: detect  a loss or a disruption of a first data link from the two or more data links between the first data interface and the second data interface; and Page 2 of 13Application No.: 16/552,870Docket No. P100193US in response to a detection of the loss or the disruption of the first data link, select a second data link from the two or more data links to transfer data between the first data interface and the second data interface.

detecting, by a communication processor_circuit of a vehicle, a loss or a disruption of a first data link of redundant data links directly coupling a 10communication gateway unit (CGU) of the vehicle to  a remote wireless transceiver unit (RWTU) of the vehicle, the CGU configured to analyze data related to the vehicle, the RWTU configured to receive the data related to the vehicle and transmit the data related to the vehicle to a remote computing device, the CGU and the RWTU placed at different locations of the vehicle; and 15in response to detecting the loss or the disruption of the first data link of the redundant data links, selecting, by the communication processor_circuit, a second data link of the redundant data links to transfer data between the CGU and the RWTU.
As recited by claim 20; 
the RWTU configured to transmit data related to the vehicle to a remote computing device; a communication gateway unit (CGU) located in the vehicle, the CGU configured to analyze the data related to the vehicle; a plurality of redundant data links directly coupling the CGU and the RWTU, 10the CGU further configured to transfer the data related to the vehicle to the RWTU using the plurality of redundant data links; a plurality of redundant power lines coupling the CGU and the RWTU, the redundant power lines supplying power from the power supply to the RWTU; 15one or more computer processors; and one or more non-transitory storage media storing instructions that, when executed by the one or more computer processors, cause the one or more computer processors: detect a loss or a disruption of a first data link of the redundant 20data links between the CGU and the RWTU; and in response to a detection of the loss or the disruption of the first data link, select a second data link of the redundant data links to transfer data between the CGU and the RWTU; or detect a loss or a disruption of a first power line of the redundant 25power lines supplying power from the power supply to the RWTU; and Page 8 of 13Application No.: 16/552,870Docket No. P100193US in response to a detection of the a-loss or the disruption of the first power line, select a second power line of the redundant power lines to supply power from the power supply to the RWTU.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fedor ET AL (US 20170163525) discloses A fallback mobile proxy system includes a gateway device having a local communication interface that establishes communication between a router and one or more smart home devices over a local communication network and one or more secondary local communication networks. The . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Inder Pal Mehra whose telephone number is (571)272-3170. The examiner can normally be reached on Monday to Friday 9:00 am -5  pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https ://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDER P MEHRA/                Primary Examiner, Art Unit 2647